[q22019exhibit104mcafully001.jpg]
EXECUTION VERSION MASTER COLLATERAL AGREEMENT This MASTER COLLATERAL AGREEMENT,
dated as of July l_!, 2019 (this "Aereement"), is made by and among Maiden
Reinsurance Ltd., a Bermuda insurance company ("Maiden Re"), Cavello Bay
Reinsurance Limited, a Bermuda insurance company (the "Retrocessionaire"),
AmTrust Financial Services, Inc., a Delaware corporation ("AFSI"}, AmTrust
International Insurance, Ltd., a Bermuda insurance company ("All"}, and
Technology Insurance Company, Inc., a Delaware insurance company ("Technology").
Capitalized terms used but not otherwise defined herein have the respecti ve
meaning set fo rth in Section 1.1. RECITALS WHEREAS, certain insurance companies
owned directly or indirectly by AFSJ (co llectively, the "Original Cedents" and
each, an "Original Cedent"), have issued the Reinsured Pol icies constituting
the Underl ying Business; WHEREAS, the Original Cedents have ceded a quota share
portion of the liabilities arising under the Reinsured Pol icies to All;
WHEREAS, Maiden Re has entered into the Existing Quota Share Agreement, whereby
All ceded and Maiden Re assumed, among other liabi li ties, the Covered Losses;
WHEREAS, Maiden Holdings, Ltd., a Bermuda company, Maiden Re, and Enstar Group
Limited, a Bermuda company, entered in to a Master Agreement on March I, 2019
(the "Master Agreement") pursuant to which the parties agreed to enter into the
ADC Agreement; WHEREAS, pursuant to the ADC Agreement, Maiden Re wi ll
retrocede, and the Retrocessionaire will assume, one hundred percent (100%) of
the liability of Maiden Re, as reinsurer, for Covered Losses under the Existing
Quota Share Agreement in excess of the Retention and up to the Aggregate Limit,
subject to the terms and conditions set forth in the ADC Agreement; WHEREAS, AEL
has entered into a trust agreement effective as of May I, 2019 with AIi pursuant
to which AIi maintains thereunder assets solely related to that certain
Reinsurance Agreement, effective as of July 31, 2007, by and between AEL and All
in a trust account (the "AEL U.S. Trust Account") for the benefit of AEL;
WHEREAS, AIU has entered into a trust agreement effective as of May I, 2019 with
All pursuant to wh ich All maintains thereunder assets solely related to that
certain Quota Share Reinsurance Agreement, effective as of May I, 2007, by and
between AIU and All in a trust account (the "AIU Trust Account") for the benefit
of AIU; WHEREAS, Technology has entered into a trust agreement effective as of
Apri l 23, 2008, as amended, with All pursuant to which All maintains thereunder
assets solely related to that certain Reinsurance Agreement effective as of
September 7, 2007 by and between Technology and All and that certain Reinsurance
Agreement effective as of October I, 2017 by and between Technology and All
(which is the successor to that certain Reinsurance Agreement \ PH .
IX3029.'000IS3 . fl 1926 v29



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully002.jpg]
effective as of September 7, 2007), in a trust account (the "Techuologv Trust
Account") for the benefit of Technology; WHEREAS, Maiden Re may be required to
establish the Company Trust Account to hold assets solely related to the
Existing Quota Share Agreement for the benefit of AIi; WHEREAS, pursuant to that
certain Reinsurer Trust Assets Collateral Agreement, effective as of December I,
2008, as amended, by and between Maiden Re and All (the "Reinsurer Trust Assets
Collateral Agreement"), Maiden Re has pledged its interests in the AEL U.S.
Trust Account, the AIU Trnst Account and the Technology Trust Account to secure
its obligations under the Existing Quota Share Agreement to post collateral to
such accounts on behalf of All; WHEREAS, as contemplated by the ADC Agreement,
Technology is will ing to release certain funds held in the Technology Trust
Accounl fo r the benefit of the Original Cedents, to the Retrocessionaire to
fund, on behalf of Maiden Re, the Retrocession Premium payable under the ADC
Agreement in exchange for the Retrocessionaire posting alternative collateral,
all upon the terms and subject to the conditions more fully set forth in this
Agreement. NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements contained in th is Agreement, the parties hereto (each
individually, a ".El!!:!Y" and collectively, the "Parties") hereby agree as
follows: ARTICLE I DEFINITIONS 1.1 Definitions. For purposes of this Agreement,
the following terms shall have the respective meanings set forth below. "ADC
Agreement" means that Adverse Development Cover Agreement entered into as of the
date hereof and effective as of January I, 2019 by and between Maiden Re and the
Rerrocessionaire. "Adjusted Required Balance" means the All Adj usted Required
Balance or the Technology Adj usted Required Balance, as the context requires.
"AEL" means AmTrnst Europe Limited, an insurance company registered in England
and Wales. "AEL Applicable Reserves" means (i) the Subject Reserves, multiplied
by (ii) the Reserve Ratio of AEL. "AEL Required Balance" means an amount equal
to the AEL Applicable Reserves as of the date of determination. 2 \ PH .
IX3029.'000IS3 . fl 1926 v29



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully003.jpg]
"AEL U.S. Trust Account" has the meaning set fo1ih in the Recitals. "Afliliate"
means, with respect to any Person, another Person that, directly or indirectly,
controls, is controlled by, or is under common control with, such first Person,
where "control," including the terms "controlling," "controlled by" and "under
common control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
"AFSI" has the meaning set fo1ih in the Preamble. "A!!gregate Limit" means
$600,000,000. "Aggregate Required Balance" means the sum of (i) tl1e All Adj
usted Required Balance and (ii) the Technology Adjusted Required Balance.
"AL'feement" has the meaning set forth in the Preamble. "All" has the meaning
set forth in the Preamble. "All Adjusted Required Balance" means the All
Required Balance, provided, however, that if, but for this proviso, the
Aggregate Required Balance would exceed the Remaining Aggregate Limit, then the
"All Adjusted Required Balance" shall mean the sum of (a) (i) the Remaining
Aggregate Limit multiplied by (ii) the Reserve Ratio of AEL and (b) (i) the
Remaining Aggregate Limit multiplied by (ii) the Reserve Ratio of AIU. "All
Applicable Reserves" means the sum of (a) the AEL Applicable Reserve-s and (b)
the AIU Applicable Reserves. "All Required Balance" means the sum of the AEL
Required Balance and the AIU Required Balance as of the date of determination.
"AIU" means AmT rust International Underwriters DAC, an insurance company
registered in Ireland ("AIU"). "AIU Applicable Reserves" means (i) the Subject
Reserves, multiplied by (ii) the Reserve Ratio of AIU. "AIU Required Balance"
means an amount equal to the AIU Applicable Reserves as of the date of
determination. "AIU Trust Account" has the meaning set forth in the Recitals.
"Amount of Collateral" bas the meaning set forth in Section 5.3(b). "AmTrust
Pa11ies" means AFSI, All and Technology. 3 \ PH . IX3029.'000IS3 . fl 1926 v29



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully004.jpg]
"Applicable Law" means any domestic or foreign, federal, state or local statute,
law, ordinance or code, or any written rules or regulations, in each case
applicable to any Pa1ty, and any Order applicable to any Party. "Applicable
Reserves" means the All Applicable Reserves or the Technology Applicable
Reserves, as the context requires. "Business Day" means any day other than a
Saturday, Sunday or a day on wh ich commercial banks in New York City or Bermuda
are required or authorized by law to be closed. "Claims" means any moneta1y
demand, suit, occurrence or loss, actual or alleged, arising out of or in
connection with the Reinsured Policies. "Collateral" has the meaning set forth
in Section 5. Hb). "Commutation Agreement" means that certain Commutation and
Release Agreement by and between All and Maiden Re entered into on the date
hereof. "Commuted Covered Losses" means all losses and related amounts under the
Existing Quota Share Agreement that are commuted under the Commutation
Agreement, as and when such losses are paid or settled by All or its Affiliates,
provided that such losses and other related amounts shall not exceed
$312,785,677. "Commuted Reserves" means the aggregate amount of gross reserves
of All allocable to losses and related amounts under the Existing Quota Share
Agreement that are commuted under the Commutation Agreement, less Third Party
Reinsurance Recoverables allocable to such losses and related amounts, in each
case calculated in accordance with GAAP, provided that such aggregate amount
shall not exceed $312,785,677. "Company Trust Account" has the meaning set fo
rth in Post-Termination Endorsement No. I. "Covered Losses" means those Claims
payable by Maiden Re after the Effective Time under the Existing Quota Share
Agreement with respect to the Underlying Business, including all amounts payable
in respect of allocated loss adjustment expenses, excess of policy lim it
payments and extra contractual obligations, but limited to those Claims incurred
(whether or not reported) on or before December 31, 2018. For the avoidance of
doubt, Covered Losses shall not include (i) any Claims under the Existing Quota
Share Agreement incurred after December 31, 2018, and (ii) any Excluded
Liabilities. "Disputed Item" bas the meaning set forth in Section 5.4(e).
"Effective Date" means Janua1y 1, 2019. "Effective T ime" means 12:01 a.m.
Eastern time on the Effective Date. "Excess Funding Requirement" has the meaning
set forth in Post-Termination Endorsement No. I. 4 \ PH . IX3029.'000IS3 . fl
1926 v29



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully005.jpg]
"Excluded Liabilities" has the meaning set forth in Section 2.S(d) of the ADC
Agreement. "Existing Quota Share Agreement" means that certain Amended and
Restated Quota Share Reinsurance Agreement between All and Maiden Re dated as of
July 1, 2007, as amended, including, without limitation, by Post-Termination
Endorsement No. 1. "Existing Trust Accounts" means, collectively, the AEL U.S.
Trust Account, the AIU Trnst Account, the Technology T rust Account and the
Company Trnst Account. "Funding Statement" has the meaning set fo1th in Section
5.4(a). "GAAP" means U.S. generally accepted accounting principles, consistently
applied. "Governmental Authority" means any government, political subdivision,
couit, arbitrator, arbitration panel, mediator, mediation panel, board,
commission, re1,'lllatory or administrative agency or other instrumentality
thereof, whether federal, state, provincial, local or foreign and including any
regulatory authority which may be partly or wholly autonomous. "Independent
Actuary" has the meaning set forth in Section 5.4(e}. "Letters of Credit" means
letters of credit posted by the Retrocessionaire in accordance with the terms of
this Agreement, and in a form and type, and from an NAIC­ approvcd institution,
customarily accepted in reinsurance transactions and including all terms
required by Applicable Law. "Maiden Re" has the meaning set forth in the
Preamble. "Master Agreement" has the meaning set forth in the Recitals.
"Material Difference" has the meaning set forth in Section 5.4(e}. "NAIC" means
the National Association of Insurance Commissioners. "Order" means any order,
wril, judgmenl, injunction, decree, stipulation, detennination or award entered
by or with any Governmental Authority. "Original Cedenls" has the meaning set
forth in the Recitals. "Other Commuted Covered Losses" has the meaning set forth
in the ADC Agreement. "Party" or "Parties" has the meaning set forth in the
Recitals. 5 \ PH . IX3029.'000IS3 . fl 1926 v29



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully006.jpg]
"Person" means an individual, corporation, partnership, joint ventw·e, limited
liability company, association, trust, unincorporated organization, Governmental
Authority or other entity. "Post-Termination Endorsement No. I" means the
Post-Termination Endorsement No. I to the Existing Quota Share Agreement
effective July _ , 2019. "Recoverables" has the meaning set forth in Section 9.2
of the ADC Agreement. "Reinsured Policies" means, collectively, each "Underlying
Reinsurance Agreement" as such term is defined in the Existing Quota Share
Agreement. "Reinsurer Trust Assets Collateral Al!reement" has the meaning set
forth in the Recitals. "Remaining Aggregate Limit" means, as of any given date,
an amount equal to the Aggregate Limit minus the Ultimate Net Loss paid by the
Retrocessionaire under this Agreement or the ADC Agreement (without duplication)
on or prior to such date, which cannot be less than zero. "Representative"
means, with respect to any Person, an employee, attorney or consultant of such
Person or an Affiliate of such Person. "Reserve Ratio" means, with respect to
each of AEL, AIU and Technology, (i) the aggregate amount of gross reserves of
AEL, AIU and Technology, respectively, allocable to the Underlying Business (but
only with respect to liabilities incurred on or prior to December 31, 2018)
ceded by each of AEL, AIU and Technology under the Existing Quota Share
Agreement as of the date of determination, less Third Party Reinsurance
Recoverables allocable to such Underlying Business, divided by (ii) the
aggregate amount of gross reserves of AEL, AIU and Technology allocable to the
Underlying Business (but only with respect to liabilitie-s incurred on or prior
to December 31, 2018} ceded by AEL, AIU and Technology under the Ex isting Quota
Share Agreement as of the date of determination, less Third Party Reinsurance
Recoverables allocable to such Underlying Business, in each case, calculated in
accordance wi th GAAP. "Retention" means $2,178,535,000. "Retrocession Premium"
means $445,000.000. "Retrocessionaire" has the meaning set fo1ih in the
Preamble. "Subject Reserves" means the aggregate amount of gross reserves of AII
allocable to the Covered Losses ceded by AEL, All and Technology under the
Existing Quota Share Agreement, less Third Party Reinsurance Recoverables
allocable to such Covered Losses, plus Commuted Reserves, in each case,
calculated in accordance with GAAP, in excess of the Retention and up to the
Aggregate Limit. For the avoidance of doubt, pursuant to Post­ Termination
Endorsemeot No. J, All shall be responsible, and Maiden Re shall not indemnify 6
\ PH . IX3029.'000IS3 . fl 1926 v29



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully007.jpg]
All, for all Ultimate Net Loss (as defined in the Existing Quota Share
Agreement) amounts within the loss corridor established pursuant to Section I of
Post-Termination Endorsement No. I and reserve,s allocable to such losses shall
not be ceded under the Existing Quota Share Agreement or rcinstu"ed under the
ADC Agreement. "Tax" means any and all federal, state, foreign or local income,
gross receipts, premium, capital stock, franchise, guaranty fund assessment,
retaliatory, profits, withholding, social security, unemployment, disability,
real property, ad valorem/personal property, stamp, excise, occupation, sales,
use, transfer, value added, alternative minimum, estimated or other tax, fee,
duty, levy, custom, tariff, impost, assessment, obligation or charge of the same
or ofa similar nature to any of the foregoing, including any interest, penalty
or addition thereto. "Tax Return" means any report, estimate, extension request,
infonnation statement, claim for refund, or return relating to, or required to
be fi led in connection with, any Tax, including any schedule or attachment
thereto, and any amendment thereof. "Technology" has the meaning set forth in
the Preamble. "Technology Adjusted Required Balance" means the Technology
Required Balance, provided, however, that if, but for this proviso, the
Aggregate Required Balance would exceed the Remaining Aggregate Limit, then the
"Technology Adj usted Required Balance" shall mean (i) the Remaining Aggregate
Limit mu ltiplied by (ii) the Reserve Ratio of Technology. "Technology
Applicable Reserves" means (i) the Subject Reserves, multiplied by (i i) the
Reserve Ratio of Technology. "Technology Required Balance" means an amount equal
to the Technology Applicable Re.serves as of the date of determination.
"Technolo!!y Trust Account" has the meaning set forth in the Recitals. "Third
Pa1ty Reinsurance Agreements" means ceded reinsurance related to the Underlying
Business other than the Existing Quota Share Agreement and the ADC Agreement.
"Third Pa1ty Reinsurance Recoverables" means recoveries under Third Pa1ty
Reinsurance Agreements with respect to the Underlying Business, whether actually
collected or not, by or on behalf of Maiden Re or, to the extent that such Third
Party Reinsurance Agreements inure to the benefit of the Existing Quota Share
Agreement, AEL, AIU, All or the Original Cedents. "Transaction Agreements" means
th is Agreement, the Master Agreement, ADC Agreement, the Existing Quota Share
Agreement and the Letters of Credit. "Ultimate Net Loss" means (i) Covered
Losses actually paid by or on behalf of Maiden Re, plus (i i) Commuted Covered
Losses paid or settled by A!I or its Affi liates, plus (iii) Other Commuted
Covered Losses, less (iv) Recoverables actually collected with respect to 7 \ PH
. IX3029.'000IS3 . fl 1926 v29



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully008.jpg]
Covered Losses by or on behalf of Maiden Re, less (v) Third Party Reinsurance
Recoverables with respect to Covered Losses. "Underl ving All Reinsurance
Agreements" means, collectively, that certain Reinsurance Agreement effective as
of Ju ly 31, 2007 by and between AEL and All, that certain Quota Share
Reinsurance Agreement effective as of May 1, 2007 by and between AIU and All and
the Underlying All-Technology Reinsurance Agreement. "Underlying AIi -Technology
Reinsurance Agreement'' means that certain Reinsurance Agreement effective as of
October I, 2017 by and between Technology and All. "Underlying Business" means,
collectively, "Covered Business" as such term is defined in the Existing Quota
Share Agreement. ARTICLEU ADMINISTRATION AND REPORTS 2.1 Administration. The
Underlying Business will continue to be administered by the Original Cedents.
2.2 Rcpo1is. Each of All and Technology shall, and shall cause each Original
Cedcnt to, provide to the Retrocessionaire copies of all accounting and other
reports due to Maiden Re in accordance with the Ex isting Quota Share Agreement.
In addition, All shall provide Maiden Re and the Retrocessionaire all
information they reasonably request with respect to the payment of Commuted
Covered Losses. Upon recei pt of notice from Maiden Re ofan Administrative
Triggering Event, as defined in the ADC Agreement, each of All and Technology
shall grant the Rctrocessionairc, its Affiliates and their Representative access
and rights to use all onlinc reporting and monitoring systems used by Maiden Re
with respect to the Underlying Business and the Commuted Covered Losses. ARTICLE
Ill [RESERVED) ARTICLE IV DURATION AND TERMTNATIO N 4.1 Duration and
Termination. (a) This Agreement shall commence as of the date hereof and
continue in force until the termination of the ADC Agreement and the earlier of
the date on wh ich (i) Retroce.ssionaire has paid aggregate Ultimate Net Losses
equal to the Aggregate Limit; and (ii) 8 \ PH . IX3029.'000IS3 . fl 1926 v29



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully009.jpg]
Maiden Re's liability under all of the Reinsured Policies for Covered Losses is
terminated or extinguished. (b) Provided that, as of the date of termination of
the ADC Agreement, one hundred (100%) percent of the applicable reinsurer's
obligations under the Existing Quota Share Agreement (without giving effect to
any Excess Funding Requirement) and Underlying All Reinsurance Agreements arc
secured by assets in the Existing Trust Accounts or otherwise (exclus ive of any
Collateral posted by the Retrocessionaire hereunder), each Letter of Credit
shall immediately terminate and be returned to the Retrocessionaire for
cancellation and all other Collateral posted by the Retrocessionaire pursuant to
this Agreement shall be immediately returned to or payable to the
Retrocessionaire by AIi and Technology, as applicable. (c) In the event that, as
of the date of termination of the ADC Agreement, less than I 00% of the
applicable reinsurer's obligations under the Existing Quota Share Agreement
(without giving effect to any Excess Funding Requirement) and Underlying All Re
insurance Agreements are secured by assets in the Existing Trust Accounts or
otherwise (exclus ive of any C-01lateral posted by the Retrocessionaire
hereunder), Maiden Re shall promptly fund such shortfall to the extent such
shortfall relates to its obligations under the Existing Quota Share Agreement
(without giving effect to any Excess Funding Requirement) and All shall promptly
fund such shortfall to the extent such shortfall relates to its obligations
under the Underlying All Reinsurance Agreements. If Maiden Re fails to fund such
shortfall as required by the preceding sentence, AIi, or, to the extent that All
is the AmTrust Party that is undersecurcd, AFSI, shall promptly fund such
shortfall and if All fai ls to fund such shortfall as required by the preceding
sentence, AFSI shall promptly fund such shortfall and, immediately afier a ll
such funding, each Letter of Credit shall immediately terminate and be returned
to the Retrocessionaire for cancellation and all other Collateral posted by the
Retrocessionaire pursuant to this Agreement shall be immediately returned to or
payable to the Retrocessionaire by AIi and Technology, as applicable. 4.2 Effect
ofTerm ination. Notwithstanding the other provisions of this ARTICLE .!Y, the
terms and conditions of Section 5.7, Section 5.9, ARTICLE I, ARTICLE IV and
ARTICLE Vil shall remain in full force and effect after the tennination of this
Agreement. ARTICLE V SECURITY 5.1 Retrocession Premium; Security. (a) Within ten
(IO) Business Days of the date hereof and simultaneously with their receipt of
the ini tial Coll ateral contemplated by Section 5. 1(b). Technology shall pay
the Retrocessionaire by wire transfer of immediately available funds an amount
equal to the Retrocession Premium. Such payment shall be made oa behalf of
Maideo Re in satisfaction of its obligation to pay the Retrocession Premium
pursuant to the ADC Agreement. 9 \ PH . IX3029.'000IS3 . fl 1926 v29



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully010.jpg]
(b) Simultaneously with its receipt of the Retrocession Premiwn as contemplated
by Section 5. l(a). the Retrocessionaire shall collateralize its obligations
under the ADC Agreement by posting Letters of Credit for the sole benefit of AIi
and Technology under the Existing Quota Share Agreement (together with any
amounts drawn on such Letters of Credit and not used to pay Covered Losses
reinsured by the Retrocessionaire under the ADC Agreement, the "Collateral").
The Retrocessionaire and Maiden Re acknowledge and agree that the Collateral is
intended to satisfy certain obligations of Maiden Re to provide security to All
with respect to Covered Losses. The Amount of Collateral initially posted by the
Retrocessionaire shall be in an aggregate amount equal to the amount of the
Retrocession Premium, and the Amount of Collateral shall be adj usted
periodically as more fully set forth in th is ARTICLE V. In the event that a
Letter of Credit does not permit the beneficiary thereof to (i) receive credit
for reinsurance in the United States jurisdiction having regulatory authori ty
over such beneficiary in the full amount of such Letter of Credit or (ii) with
respect to All, under the Bermuda Solvency Capital Requirements, receive
equivalent capital credit for a Letter of Credit as for assets held in trust, to
the same extent that such beneficiary is entitled as of the date hereof, such
beneficiary may draw down the Letter of Credit at such time as is necessary to
avoid a Schedule F penalty or capital charge related to the use of the Letter of
Credit in place of assets held in trust; provided that, prior to such
beneficiary so drawing down, the Parties shall negotiate in good faith for a
reasonable period of time prior to the imposition of such Schedule F penalty or
capital charge to permit the Retrocessionaire to post, to the extent necessary
to avoid such Schedule F penalty or capital charge, alternative collateral which
qualifies for credit for reinsurance or would otherwise avoid such capital
charge and would provide the Retrocessionaire with the same (or as near the same
as practicable) economic benefits (including modeled investment returns) it
expects to receive in connection with the transactions contemplated by this
Agreement as of the date hereof. (c) Technology shall have the ri gh t to
designate in writing to the Retrocessionaire that all or any portion of the
Collateral otherwise required to be posted for its benefit hereunder with
respect to its reserves ceded to All pursuant to the Underlyi11g AII­ Teclmology
Reinsurance Agreements be instead posted by the Retrocessionaire for the benefit
of AIL In any such case, any and all obligations for the Retrocessionaire to pay
Covered Losses under th is Agreement or the ADC Agreement (without duplication)
to Technology shall be satisfied by the payment of such Covered Losses by the
Retrocessionaire to An. (d) To facilitate the initial payment of the Reinsurance
Premium, the Retrocessionaire shall deliver the Collateral to an agent selected
by Technology and reasonably acceptable to the Retrocessionaire, and sucb agent
shall hold the Collateral in escrow pending confirmation that the
Retrocessionaire has received the Retrocession Premium and, upon such
confirmation, such agent shall distribute or otherwise make available the
Collateral to A.II and Technology, as applicable. 5.2 Restrictions on Use of
Collateral. Maiden Re, All and Technology shall not, and All and Technology
shall not permit the Original Cedents, as applicable, to grant or cause to be
created in favor of any Person any security interest whatsoever in all or any
part of the Collateral. Maiden Re, All and Technology shall, and An and
Technology shall cause the Original Cedents, 10 \ PH . IX3029.'000IS3 . fl 1926
v29



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully011.jpg]
as applicable, to, hold all assets withdrawn from all or any part of the
Collateral in trust for the sole and exclusive benefit of the Retrocessionaire,
subject in each case to the rights of AIi, Technology and the Original Cedents,
as applicable, to withdraw and apply assets from the Collateral solely for the
purposes expressly set fo1th herein. 5.3 Amount of Collateral. (a) Subject to
the provisions of Section 5.l(c). Section 5.4 and Section 5.5, on and after the
date hereof, the Retrocessionaire shall ensure that, in accordance with the
terms and conditions expressly set forth in this ARTICLE V, the Amount of
Collateral posted by the Retrocessionaire for the benefit of All and Technology
is greater than or equal to the All Adjusted Required Balance and the Technology
Adjusted Required Balance, as applicable, as of any date of determination. (b)
Subject to adj ustment as provided herein, the measure of Collateral shall be
the sum of the face amount of each Letter of Credit on the date of detennination
and any funds withheld by AIi or Technology pursuant to Section 5.5 (the "Amount
of Collateral"). (c) Notwithstanding anything to the contrary contained herein,
as of any date of detennination, in no event will the aggregate Amount of
Collateral required to be posted by the Retrocessionaire exceed the Remaining
Aggregate Limit. 5.4 Ongoing Funding of Collateral. (a) Within thirty (30) days
after the end of each calendar year, All shall deliver to the Retrocessionaire
and Maiden Re as required under the Existing Quota Share Agreement a cession
statement with supporting details in the form currently provided to Maiden Re
setting forth the total collateral to be provided by Maiden Re under the
Existing Quota Share Agreement as of the end of the subject calendar year,
including obligations arising out of reserves ceded to Maiden Re that are
retroceded to the Retrocessionaire under the ADC Agreement (each a "Funding
Statement"). Also, commencing with the third calendar quarter of 2019, within
thirty (30) calendar days following the end of each calendar quarter (other than
the fouith calendar quarter), All shall deliver to Retrocessionaire and Maiden
Re a Funding Statement as of the end of the su~ject calendar quarter. It is the
Parties' intent that each Funding Statement shall enable the Retrocessionaire
and Maiden Re to confinn the calculation of the required Amount of Collateral
and the allocation of the Amount of Collateral to the AIT Adjusted Required
Balance and tbe Technology Adjusted Required Balance. la addition, AU shall
report to the Retrocessionaire and Maiden Re tbe amount of Commuted Reserves and
Commuted Covered Losses paid by All during the relevant period. (b) If for any
calendar quarter tbe All Adjusted Required Balance or the Technology Adj usted
Required Balance is greater than the Amount of Collateral then posted by the
Retrocessionaire with respect to the related Applicable Reserves based solely on
the Funding Statement, the Retrocessionaire shall increase the applicable Letter
of Credit by an amount equal to such shortfall within fifteen (15) calendar days
after receipt of the Funding Statement pursuant to Section 5.4(a). For avoidaace
of doubt, RetTocessiona ire shall not be required to increase the 11 \ PH .
IX3029.'000IS3 . fl 1926 v29



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully012.jpg]
face amount of any Letter or Credit to the extent that it would exceed the
applicable Adj usted Required Balance, and in no event shall Retrocessionaire be
required to increase the face amount of any Letter or Credit to the extent that
the aggregate amount of Letters of Credit and other Collateral posted under this
Agreement, plus the aggregate Ultimate Net Loss paid by Retrocessionaire under
the ADC Agreement, would exceed $600,000,000. (c) If for any calendar quarter,
the Amount of Collateral posted in respect of the All Adj usted Required Balance
or the Technology Adjusted Required Balance is less than the total collateral
required to be posted in respect of the All Adjusted Required Balance or lhe
Technology Adj usted Required Balance (as applicable) pursuant to the subject
Funding Statement as a result of ceded reserves that Maiden Re and the
Retrocessionaire agree are not related to Covered Losses (a "Collateral Fundine
Deficiency"), within fifteen (I 5) calendar days after receipt of the Funding
Statement pmsuant to Section 5.4(a). Maiden Re shall deposit assets in the
aggregate amount of the Collateral Funding Deficiency multiplied by the
applicable Funding Percentage (as defined in Post-Tennination Endorsement No. I)
in the applicable Existing Trust Account. (d) If for any calendar quarter the
All Adjusted Required Balance or the Technology Adj usted Required Balance is
less than the Amount of Collateral then posted or deposited by the
Retrocessionaire with respect to the related Applicable Reserves, All and
Technology, as applicable, shall consent to the reduction of the face amount of
the Letters of Credit, such that the Amount of Collateral posted by the
Retroccssionairc with respect to each Adjusted Required Balance does not exceed
the sum of (i) such Adjusted Required Balance and (i i) any deficiency in coll
ateral required to be posted by Maiden Re under the Existing Quota Share
Agreement (without giving effect to any Excess Funding Requirement set forth in
Post­ Termination Endorsement No. I); provided, however, that the deficiency
described in the foregoing clause (i i) shall only be included in such sum to
the extent that the aggregate Amount of Collateral posted by the
Rctrocessionairc would not exceed the Remaining Aggregate Limit. Each of All and
Technology shall take all actions reasonably requested by the Retrocessionaire
to effect the intention of the prior sentence, including returning any existing
Letter of Credit to the issuing bank in exchange fo r a replacement Letter of
Credit for the applicable lower face amount. In the event any Collateral posted
by the Retrocessionaire is not released pursuant to this Section 5.4(d} due to a
deficiency in the collateral required to be posted by Maiden Re under the
Existing Quota Share Agreement, All and AFSI shall reimburse the
Retrocessionaire for all costs, expenses and other damages incurred by the
Retrocessionaire in connection wi th maintaining such excess Collateral. (e) In
the event the Retrocessionaire disagrees wi th any matters set forth in a
Funding Statement, (i) the Retrocessionaire shall increase the applicable Letter
of Credit if and to the extent required by Section 5.4(b} (without regard to any
disagreement with the Funding Statement) and (ii) within thirty (30) calendar
days fo llowing receipt of the Funding Statement, the Retrocessionaire shall
deliver to Maiden Re a notice of disagreement specifying in reasonable detail
each item it disputes, including the amount of the All Adjusted Required Balance
and the Technology Adjusted Required Balance it disputes (each, a "Disputed
Item"). If the Retrocessionaire does not deliver a notice of disagreement within
such thirty (30) calendar 12 \ PH . IX3029.'000IS3 . fl 1926 v29



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully013.jpg]
days, then the All Adj usted Required Balance and the Technology Adj usted
Required Balance set forth in the Funding Statement shall be fina l and binding.
If the Retrocessionaire does timely submit a notice of disagreement, then any
undisputed portion of the All Adj usted Required Balance and the Technology
Adjusted Required Balance shall be final and binding, and the Retrocessionaire
and Maiden Re shall negotiate in good fai th to resolve the Disputed Items for
ten ( I 0) Business Days fo llowing receipt by Maiden Re of the notice of
disagreement. If the Retrocessionaire and Maiden Re carmot resolve the Disputed
Items within such ten ( I 0) Business Day period, they shall submit the Disputed
Items to a mutually acceptable, independent actuarial firm ("Independent
Actua1y"), with an international reputation to resolve the Disputed Items. Each
of the Rctroccssionairc and Maiden Re shall furnish to the Independent Actuary
such work papers, books, records and documents and other information pertaining
to the Disputed Items as the Independent Actuary may request. The
Retrocessionaire and Maiden Re shall instruct the Independent Actuary to issue
its written determination with respect to each of the Disputed Items, and
whether its determination of the Disputed Item represents a material difference
in the Adjusted Required Balance determined by Maiden Re (a "Material
Difference"), wi thin thirty (30} calendar days after such matters arc submitted
to the Independent Actuary for review. The costs and expenses of the Independent
Actuary shall be fully paid by (i) Maiden Re if the Independent Actuary
determines there was a Material Difference, or (i i) the Retrocessionaire if the
Independent Actuary detennines there was not a Material Difference. The
determination by the Independent Actuary shall be binding on the
Retrocessionaire and Maiden Re with respect to the Disputed Items. In the event
that it is determined pursuant to this Section 5.4(e) that any of the All Adj
usted Required Balance or the Technology Adj usted Required Balance is less than
such balances set forth in the Funding Statement delivered by All pursuant to
Section 5.4(a). Maiden Re shall immediately use its best efforts to arrange for
All or Technology, as applicable, to release to the Retrocessionaire the
resulting excess Collateral posted by the Retroeessionai.re hereunder, including
by offering replacement collateral acceptable to All or Technology. If Maiden Re
is unable to arrange for such excess Collateral to be released to the
Retrocessionaire, Maiden Re shall reimburse the Retrocessionairc for all costs,
expenses and other damages reasonably incurred by the Retrocessionaire in
connection with posting such excess Collateral, without regard to any of the
limitations contained in Section 5.9. (I) For all purposes in this Section 5.4,
all Collateral posted for the benefit of All at the direction of Technology
pursuant to Section 5.1 (c), shall be deemed posted to Technology. 5.5
Withdrawal of Collateral by All or Technology. (a) All and Technology (including
any successor by operation of law, including any liquidator or rehabilitator,
receiver or conservator) each agree that they wi ll only draw on one or more
Letters of Credit, or use any other Collateral, as applicable, after util izing
all available collateral posted by Maiden Re with respect to Covered Losses
below the Retention , and utilize and apply such amounts drawn on the Letters of
Credit or withdrawn from any other Collateral for one or more of the following
purposes: 13 \ PH . IX3029.'000IS3 . fl 1926 v29



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully014.jpg]
(i) to pay for amounts due pursuant to the Existing Quota Share Agreement from
Maiden Re to All and Technology, as applicable, not otherwise paid by or on
behalf of Maiden Re or the Retrocessionaire; and (i i) when All and Technology
have received notification of the termination of the respective Letters of
Credit., and Maiden Re's obligations under the Existing Quota Share Agreement
remain unl iquidated and undischarged ten ( I 0) calendar days prior to the date
of termination of Letters of Credit to fund a segregated account with All and
Technology, as applicable (which shall be deemed funds withheld amount under
this Agreement), in an amount equal to the Collateral required under this
Article V. (b) All and Technology shall, and All and Technology shall cause the
Original Cedents to, return to the Retrocessionaire, within five (5) Business
Days, assets withdrawn in excess of all amounts due under Section 5.5(a)(i) or,
in the case of Section 5.5(a)(ii), assets that arc subsequently determined not
to be due. All and Technology shall, and All and Technology shall cause the
Original Cedents to, cause any such excess amount at all times to be held by All
and Technology (or any successor by operation of law of All and Technology,
including any liquidator, rehabilitator, receiver or conservator of All and
Technology, as applicable) in trust for the sole and exclusive benefit of the
Retrocessionaire and be ma inta ined in a segregated account, separate and apart
from any assets of AIi Technology and the Original Cedcnts for the sole purpose
of funding the payments and reimbursements described in Section 5.5(a). All and
Technology shall, and All and Technology shall cause the Original Cedents to,
pay interest in cash to the Retrocessionaire on the amount withdrawn, equal to
the actual amount of interest, dividends, and other income earned on the assets
in such segregated account. (c) In the event that All or Technology draws on one
or more Letters of Credit or otherwise use any other Collateral other than to
pay for the Retrocessionaire's share of Covered Losses due from Maiden Re to All
or Technology, as appl icable, not othe1wise paid by or on behalf of the
Retrocessionaire, Alf and AFSI, shall reimburse the Retrocessionaire immediately
for such amounts. 5.6 [Intentionally Omitted] 5.7 Termination of Collateral
Arraneements. Subject to Section 4. 1, promptly following termination of th is
Agreement and return to the Retrocessionaire of the Letters of Credit and all
other Collateral, the Parties shall take all actions necessary to cancel the
Letters of Credit and return any funds withheld. 5.8 Funding of Maiden and All
Collateral. (a) During the duration of the ADC Agreement and th is Agreement,
Maiden Re shall maintain all collateral required under the Existing Quota Share
Agreement, incl uding Post-Termination Endorsement No. I, with respect to risks
reinsured by Maiden Re in connection with the Reinsured Policies that fa ll
below the Retention or above the Aggregate 14 \ PH . IX3029.'000IS3 . fl 1926
v29



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully015.jpg]
Lim.it. For the avoidance of doubt, Maiden Re shall not be required to maintain
collateral for the Commuted Reserves. (b) During the duration of the ADC
Agreement and this Agreement, AIi shall maintain all collateral required under
the Underlying All Reinsurance Agreements with respect to risks reinsured by AIi
thereunder. 5.9 Letter of Credit Fees. To the extent that the Retrocessionaire
provides any Letters of Credit in accordance with the terms of this Agreement,
Maiden Re shall reimburse the Rctroccssionairc for its reasonably documented,
customary fees and expenses owed to the issuing banks with respect to such
Letters of Credit, provided that with respect to the Retrocessionaire's fi rst
$445,000,000 of Letters of Credit posted as Collateral under th is Agreement,
Maiden Re's reimbursement obligation shall be subject to an annual limit equal
to $1,500,000. To the extent that the Retrocessionaire provides any Letters of
Credit with respect to any additional Collateral required under this Agreement,
including any additional Collateral posted with respect to the Rctrocessionaire'
s obligations under the ADC Agreement related to the $155,000,000 difference
between the Aggregate Limit and the $445,000,000 of reserves ceded as of the
Effective Date under the ADC Agreement, Maiden Re's obligations under th is
Section 5.9 with respect to reasonably documented, customa1y fees and expenses
owed to the issuing banks with respect to such Letters of Credit shall not be
subject to any limit. All such reimbursements by Maiden Re shall be made within
ten ( I 0) Business Days of the Rctroccssionairc providing such reasonable
docmnentation to Maiden Re. ARTICLE VI ERRORS AND OMISSIONS; REGULATORY MATTERS;
COVENANTS 6.1 Errors and Omissions. Inadvertent delays, errors or omissions made
in connection with th is Agreement or any transaction hereunder shall not
relieve any Party from any liability which would have allached had such delay,
error or omission not occurred, provided that such error or omission is recti
tied as soon as possible after discovery by an officer of such Party, and
provided, fu1ther, that the Party making such error or omission or responsible
for such delay shall be responsible for any additional liability wl1icb attaches
as a result. If (a) the failure of any Paity to comply wi th any provision of th
is Agreement is unintentional or the result of a misunderstanding or oversight
and (b) such fai lure to comply is promptly rectified after discovery, the
Parties shall be restored as closely as possible to the positions they would
have occupied if no error or oversight bad occurred. 6.2 Cooperation. The
Parties shall cooperate with each other in order to accomplish the objectives of
this Agreement by furnishing any additional information and executing and
delivering any additional documents and taking such other actions as may be
reasonably requested by the other Parties to further perfect or evidence the
consummation of, or otherwise implement, any transaction contemplated by this
Agreement or any Transaction Agreement, or to aid in the preparation of any
regulatory filing or financial statement; provided, however. that any such
additional documents must be reasonably satisfactory to each of the Parties and
not impose 15 \ PH . IX3029.'000IS3 . fl 1926 v29



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully016.jpg]
upon any Party any material liability, risk, obligation, loss, cost or expense
not contemplated by th is A1:,rreement or the Transaction Agreements to which it
is a party. 6.3 Regulatorv Matters. (a) If any Parly hereto or any oflhe
Original Cedenls, receives notice of, or otherwise becomes aware of any written
inquiry, investigation, examination, audit, proceeding or action by Governmental
Authorities relating to the Existing Quota Share Agreement, the reinsurance
provided under the ADC Agreement or any Transaction Agreement, each Party
hereto, as applicable, shall promptly notify the other Parties thereof to the
extent permitted under Applicable Law, whereupon the Parties shall cooperate in
good faith to resolve such matter in a mutually sati sfactory manner and shall
act reasonably in light oflhe Parties' respective interests in the matter at
issue. (b) At all limes during the term oflhis Agreement, each of the Parties
respectively agrees that it shall comply, and All and Technology shall cause
each Original Cedent to comply, in all material respects with all Applicable Law
in connection with its performance of their respective obligations under this
Agreement and each Transaction Agreement. 6.4 Existing Agreements. Each of All,
Technology and Maiden Re shall not, and shall cause each Original Ccdent not to,
commute, amend or waive the terms of the Existing Quota Share Agreement, or the
risks reinsured thereunder, and not amend or enter into the related reinsurance
trust agreements, including lhe Reinsurer Trust Assets Agreement, and investment
guidelines with respect thereto, to the extent that such commutation, amendment,
waiver or new agreement would have an adverse effect on the Retrocessionaire
without the prior written consent of the Retrocessionaire, except (i) as
required by Applicable Law or (ii) in the case of any amendments to the Existing
Quota Share Agreement relating solely to the form of collateral provided by
Maiden Re for risks that fall below the Retention or above the Aggregate Limi t.
ARTICLE vn MISCELLANEOUS PROVISIONS 7. 1 Notices. Any notice, request, demand,
waiver, consent, approval or other communication required or permitted to be
given by any Party hereunder shall be in writing and shall be deli vered
personally, sent by registered or certified mail, postage prepaid, or sent by a
standard overnight courier of national reputation with written confumation of
delivery. Any such notice shall be deemed given when so delivered personally, or
if mailed, on the date shown on the receipt therefor, or if sent by overnight
courier, on the date shown on the written confirmation of delivery. Such notices
shall be given to the following address: 16 \ PH . IX3029.'000IS3 . fl 1926 v29



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully017.jpg]
If to Maiden Re: Maiden Reinsurance Ltd. Ideation House 94 Pitts Bay Road
Pembroke HM08 Bermuda Attention: Denis Butkovic Emai l: DButkovic@maidenre.com
with copies (which shall not constitute notice) to: Locke Lord LLP 20 Church
Street, 20th Floor Hartford, CT 06103 Attention: Alan J. Levin Email:
alan.levin@lockelord.com If to the Retrocessionaire: Cavello Bay Reinsurance
Limited Windsor Place, 3rd Floor 22 Queen Street Hamilton, HM 11 Bermuda
Attention: Paul J. O'Shea Emai l: Pau1.0Shea@enstargroup.com with copies (which
shall not constitute notice) to: Hogan Lovells US LLP 1735 Market Street, Suite
2300 Philadelphia, PA 19103 Attention: Robert C. Juelke Email:
Bob.Juelke@hoganlovells.com Ifto AH and/or Technology: AmTrnst Financial
Services, Inc. 59 Maiden Lane, 43rd Floor New York, NY 10038 Attention: Adam
Karkowsky Emai I: adam.karkowsky@amtrustgroup.com 17 \ PH . IX3029.'000IS3 . fl
1926 v29



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully018.jpg]
with copies (which shall not constitute notice) to: AmTrust Financial Services,
Inc. 59 Maiden Lane, 4 3 ,x1 Floor New York, NY 10038 Attention: Stephen Ungar
Email: stephen.ungar@amtrnstgroup.com Each Pa1iy may change its notice
provisions on fifteen (15) calendar days' advance notice in writing to the other
Party. 7.2 Entire Agreement. This Agreement (including the exhibits and
schedules hereto), the other Transaction Agreements and any other documents
delivered pursuant thereto, constitute the entire agreement among the Pruties
and their respective Affiliates with respect to the subject matter hereof and
supersede all prior negotiations, discussions, writings, agreements and
understandings, oral and written, among the Parties with respect to the subject
matter hereof and thereof. In the event of any conflict between this Agreement
and the Master Agreement with respect to the subject matter hereof, the
provisions of this Agreement shall control. 7.3 Waiver and Amendment. This
Agreement may be amended, superseded, canceled, renewed or extended, and the
terms hereof may be waived, only by an instrument in writing signed by the
Parties hereto, or, in the case of a waiver, by the Party waiving compliance. No
delay on the part of any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or pa1tial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other such right, power or privilege. The failure of any Party to insist
on compliance with any obligation contained in this Agreement or to exercise any
right or remedy hereunder shall not constitute a waiver of any right or remedy
contained herein nor stop any Pa1iy from thereafter demanding full and complete
compliance nor prevent any Party from exercising such right or remedy in the
future. No waiver of any breach of this Agreement shall be held to constitute a
waiver of any other or subsequent breach. 7.4 Successors and Assigns. The rights
and obligations of the Parties under this Agreement shall not be subject to
assignment wi thout the prior written consent of the other Parties, and any
attempted assignment without the prior written consent of the other Parties
shall be invalid ab inilio and void. The terms of this Agreement shall be
binding upon, inure to the benefit of and be enforceable by and against the
successors and perrn.itted assigns of the Parties. 7.5 Headings. The headings
and table of contents of this Agreement are for convenience of reference only
and shall not define or limit any of the terms or provisions hereof: 7.6
Governing Law; Specific Performance. (a) This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
such state's principles of conflict of laws that could compel the application
oftbe laws of another j urisdiction. 18 \ PH . IX3029.'000IS3 . fl 1926 v29



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully019.jpg]
(b) Notwithstanding any other provision to the contrary herein, each Party
acknowledges that the breach of certain obligations may cause irreparable injury
and damages, which may be difficult to ascertain. Without regard to paragraph
(a) above, each Party immediately shall be entitled to seek inj unctive relief
with respect to such breaches by any other Party and without the requirement of
posting a bond. This provision shall not in any way limit such other remedies as
may be available to any Party at law or in equi ty. 7.7 Service of Suit. (a) In
the event of the fai lure of Maiden Re, All or Technology to perform any of
their respective obligations hereunder, such Party, at the request of the
Retrocessionaire, shall submit to the jurisdiction of a court of competent j
urisdiction wi th in the United States. Nothing in this Atticle constitutes or
should be understood to constitute a waiver of such Pa1ty's rights to commence
an action in any court of competent jurisdiction in the State of New York or to
remove an action to a Un ited States District Court for the Southern District
New York. Such Party, once the appropriate court is selected, whether such court
is the one originally chosen by the Retrocessionaire and accepted by such Party
or is determined by removal, transfer, or otherwise, as provided fo r above,
shall comply with all requirements necessary to give said court jurisdiction
and, in any suit instituted against such Pa1iy upon this Agreement, shall abide
by the final decision of such cou1i or of any appellate court in the event of an
appeal. (b) Unless Maiden Re designates a different party in writing, service of
process in such suit may be made upon CT Corporation System, 28 Liberty Street,
New York, New York !0005, which is hereby authorized and directed to accept
service of process on behalf of Maiden Re in any such suit. Unless All or
Technology designates a different party in writing, service of process in such
suit may be made upon Corporation Service Company, 80 State Street, Albany, NY
12207-2543 which is hereby authorized and directed to accept service of process
on behalf of such Pa1iy in any such suit. (c) In the event of the fai lure of
the Retrocessionaire to perfom1 its obligati ons hereunder, the
Retrocessionaire, at the request of Maiden Re, AU or Techoology, shall submit to
the juri sdiction of a court of competent jurisdiction within the United States.
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Retrocessionaire's rights to commence an action in any court of
competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the Un ited States or any state in the United States.
The Retrocessionaire, once the appropriate court is selected, whether such court
is the ooe origioally chosen by ooe of the other Parties and accepted by the
Retrocessionaire or is determined by removal, transfer, or otherwise, as
provided for above, shall comply with all requirements necessary to give said
cou11 jurisdiction and, in any suit instituted against the Retrocessionaire upon
this Agreement, shall abide by the final decision of such court or of any
appellate court in the event of an appeal. (d) Unless the Retrocessionaire
designates a different party in writing, service of process in such suit may be
made upon CT Corporation System, 28 Liberty Street, 42''d Floor, 19 \ PH .
IX3029.'000IS3 . fl 1926 v29



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully020.jpg]
New York, NY 10005, which is hereby authorized and directed to accept service of
process on behalf of the Retrocessionaire in any such suit. 7.8 No Third Party
Beneficiaries. Nothing in this Agreement is intended or shall be construed to
give any Person, other than the Parties, any legal or equitable right, remedy or
claim under or in respect of this Agreement or any provision contained herein.
7. 9 Counterparts. This Agreement may be executed by the Parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument
binding upon all of the Parties notwithstanding the fact that all Parties are
not signatory to the original or the same counterpart. Each counterpart may
consist of a number of copies hereof each signed by less than all, but together
signed by all of the Parties. Each counterpart may be delivered by facsimile
transmission, which transmission shall be deemed delive1y of an originally
executed document. 7.10 Severability. Any term or provision of this Agreement
which is invalid or unenforceable in any jurisdiction shall, as to that j
urisdiction, be ineffective to the extent of such invalidity or unenforceability
without rendering invalid or unenforceable the remaining terms and provisions of
this Agreement or affecting the validity or enforceability of any of the terms
or provisions of this Agreement in any other jurisdiction, so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party. If any provision of this
Agreement is so broad as to be unenforceable, that provision shall be
interpreted to be only so broad as is enforceable. In the event of such
invalidity or unenforceability of any term or provision of this Agreement, the
Parties shall use their commercially reasonable efforts to reform such terms or
provisions to carry out the commercial intent of the Parties as retlected
herein, while curing the circumstance giving rise to the invalidity or
unenforceability of such tem1 or provision. 7. 11 Offaet. Each Party may offset
any amount due to any other Party or any of such other Party's Affiliates under
th is Agreement or the ADC Agreement against any amounts owed or alleged to be
owed from such other Party or its Affiliates under this Agreement or the ADC
Agreement; provided that no Party may offset any amount due to another Party
hereto or any of such other Party's Affiliates under this Agreement or the ADC
Agreement against any amounts owed or alleged to be owed from such other Party
or its Affiliates under any other agreement without the written consent of such
other Party. 7.12 Currency. All financial data required to be provided pursuant
to the terms of this Agreement shall be expressed in United States dollars. All
payments and all settlements of account between the Parties shall be in United
States currency unless otherwise agreed by the Parties. For the purposes of
calculating Applicable Reserves (aod other measurements of reserves hereunder)
aod the conversion of any payments due under this Agreement into United States
dollars, the Parties shall use the applicable exchange rate in effect on the
date of payment or other date of measurement. 7. 13 Interpretation.
Interpretation of this Agreement shall be governed by the following mies of
const111ction: (a) words in the singular shall be held to include the plural and
20 \ PH . IX3029.'000IS3 . fl 1926 v29



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully021.jpg]
vice versa, and words of one gender shall be held to include the other gender as
the context requires; (b) references to the terms Article, Section,
para1:,rraph, exhibits and schedules are references to the Articles, Sections,
paragraphs, exhibits and schedules to th is Agreement un less otherwise
specified; (c) the terms "hereof," "herein," "hereby," "hereto," and derivative
or similar words refer to th is entire Agreement, including the exhibits and
schedules hereto; (d) references lo"$" shall mean Un ited Stales dollars; (e)
the word "including" and words of simi lar impo1i when used in this Agreement
shall mean "including without limitation," unless otherwise specified; (f) the
word "or" shall not be exclusive; (g) except as otherwise provided herein,
references to ''written" or "in writing" include in electronic form; (h) the
headings contained in this Agreement arc for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement; (i) a
reference to any Person includes such Person's successors and permilled assigns;
(j) a reference to an agreement or other document includes amendments or
restatements of such agreement or other document; (k) any reference to "days"
means calendar days unless Business Days are expressly specified; and (I) when
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded, and if the last day
of such period is not a Business Day, the period shall end on the next
succeeding Business Day. This Agreement shall lake precedence over any exhibits
or schedules hereto, to the extent of any conflict. 7.14 Conditional
Effectiveness. This Agreement is subject to the approval of the ADC Agreement by
the Bermuda Monetary Authority. If the Bermuda Monetary Authority fails to
approve the ADC Agreement within ten ( I 0) Business Days of the date hereof,
this Agreement sha ll be void and of no further force or effect. (remainder of
page intentionally left blank) 21 \ PH . IX3029.'000IS3 . fl 1926 v29



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully022.jpg]
IN WITNESS WHEREOF, the Partle., hereto hmi c:ausod dlis Agrmnmtt ro be
eiceeu1cd by their respe,c11ve duly aU1horized offi,ors, all as ofdie date first
written above. 1'CELTD. CAVELLO BAY REINSURANCE LIMITED By:. _ _ _________ Name:
Title: AMTRUSTINTERNATJONAL INSURANCE, LTD. By:._ ____ _____ _ Name: Title:
TECHNOLOGY INStlRANCE COMPANY.INC. By: ___ _______ _ Name: Title: AMTRUST
FINANCJAL SERVICES, INC. By:.-,--,-______ ____ Name: Tole:



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully023.jpg]
IN \VTTNESS WI IEREOF, the Parties hereto have caused this Agreement to be
executed by their respective duly authorized officers, all as of the date first
written above. MAIDlcN REINSURANCE LTD. By:. ____________ _ Name: Title: CAVELLO
BAY RF.l'.'ISURANCE LIMITED Bv-,·N~ Title: P11l..6CfD/l, AMTRUST INTERNATIONAL
INSURANCE, LTD. By:. _____________ Name: Tit.le: TECHNOLOGY INSURANCR COMPANY,
INC. By: ____________ _ Name: Title: AMTRUST FINANCIAL SERVICES, INC. By: _
__________ _ Name: Title:



--------------------------------------------------------------------------------



 
[q22019exhibit104mcafully024.jpg]
IN W1TNESS Wl-ffiREOF, the Purtie~ hereto have caused this Agreement to be
executed by their respective duly authorized officer~, <111 a~ of the date first
wri llen ubove. MAIDEN REINSURANCE LTD. By: _ ____________ Name: Title: CAVELLO
BAY REINSURANCE LlMfl'EU By:_ ______ ______ Name: Title: AMTRUST INTERNATIONAL
INSUR AMTRUST FINANCIAL SERVICES, INC. Dy: MP;~ ~~me: o~f~V' iJ_,.s 0,:, f1tlc:
~



--------------------------------------------------------------------------------



 